PER CURIAM.
AFFIRMED. During the course of appellant’s sentencing, after a violation of probation was found, the trial court announced a sentence of thirty (30) months incarceration. Immediately thereafter, the trial court, noting that the appellant would be entitled to credit for service in a rehabilitation program, changed the sentence to three and one-half years. We agree with the state that a trial court acts within its discretion so long as the sentence is changed before the sentencing hearing is concluded, and the trial court does not act for an improper reason. See Farber v. State, 409 So.2d 71 (Fla. 3d DCA 1982).
GLICKSTEIN, C.J., and ANSTEAD and HERSEY, JJ., concur.